Shipman, J.
These are two petitions, one by tho plaintiff, and one by the defendants, for a rehearing of the above-entitled cause. I have examined the papers and the briefs, and seo no reason for a rehearing, and therefore each application is denied. I had intended to state, as usual, my reasons for the denial, but, upon further consideration, it appears to me that the main questions depend entirely upon the proper construction of the patent; that I have clearly, though briefly, stated my construction; and that I can hardly hope to express my idea with more clearness by additional observations on the subject.